


Exhibit 10.1


Century Aluminum Company
 
AMENDED AND RESTATED 1996 STOCK INCENTIVE PLAN
 
 
I.
PURPOSES AND SCOPE OF PLAN

 
Century Aluminum Company (the “Company”) desires to afford certain salaried
officers and other salaried key employees of the Company and its subsidiaries
who are in a position to affect materially the profitability and growth of the
Company and its subsidiaries an opportunity to acquire a proprietary interest in
the Company, and thus to create in such persons interest in and a greater
concern for the welfare of the Company.  Non-employee Directors (as hereinafter
defined) are also eligible to participate in the Amended and Restated 1996 Stock
Incentive Plan (the “Plan”), which enables the Company to attract and retain
outside directors of the highest caliber and experience and to provide an
incentive for such directors to increase their proprietary interest in the
Company's long-term success.  These objectives will be promoted through the
granting to such key employees and Non-employee Directors of equity instruments
including (i) incentive stock options (“Incentive Options”) which are intended
to qualify under Section 422 (or any successor provision) of the Internal
Revenue Code of 1986, as amended (the “Code”); (ii) options which are not
intended to so qualify (“NQSOs”); and (iii) performance shares or performance
share units (collectively, “Performance Shares”).
 
The awards offered to employees pursuant to this Plan are a matter of separate
inducement and are not in lieu of any salary or other compensation for services.
 
The Company, by means of the Plan, seeks to retain the services of persons now
holding key positions and to secure the services of persons capable of filling
such positions.


II.      AMOUNT OF STOCK SUBJECT TO THE PLAN
 
The total number of shares of common stock, $0.01 par value, per share, of the
Company, or any other security into which such shares of common stock may be
changed by reason of any transaction or event of the type referred to below in
this Article II (the “Shares”) reserved and available for distribution pursuant
to options and awards granted hereunder shall not exceed, in the aggregate,
10,000,000 (which consists of those Shares that were previously authorized and
5,000,000 Shares that are being added as part of this amendment and
restatement), subject to adjustment as described below.  All Shares available
for distribution under the Plan may be issued pursuant to Incentive Options,
NQSOs or Performance Shares or a combination of the foregoing.
 
Shares which may be acquired under the Plan may be either shares of original
issuance or treasury shares, or both, at the discretion of the
Company.  Whenever any outstanding option or award or portion thereof expires,
is canceled, is forfeited or is otherwise terminated without having been
exercised or without having fully vested, or the underlying Shares are unissued
for any reason, including those withheld by or surrendered to the Company to
satisfy withholding tax obligations or in payment of the exercise price of an
award, the Shares allocable to the expired, canceled, forfeited or otherwise
terminated portion of the option or award, and any Shares withheld by or
surrendered to the Company, may again be the subject of options or awards
granted hereunder.  In addition, any Shares which are available or become
available for grant under the Company's Non-Employee Directors Plan on or after
July 1, 2005 shall be available for grant under this Plan.
 
Upon any stock dividend, stock split, combination or exchange of Shares,
recapitalization or other change in the capital structure of the Company,
corporate separation or division (including, but not limited to, split-up,
split-off, spin-off or distribution to Company shareholders other than a normal
cash dividend), sale by the Company of all or a substantial portion of its
assets, rights offering, merger, consolidation, reorganization or partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing, the



--------------------------------------------------------------------------------




aggregate number of Shares reserved for issuance under the Plan, the number and
option price of Shares subject to outstanding options, the financial performance
objectives contained in a Performance Share award, the number of Shares subject
to a Performance Share award and any other characteristics or terms of the
options and awards as the Board of Directors (as hereinafter defined) or the
Committee (as hereinafter defined), as the case may be, shall deem necessary or
appropriate to reflect equitably the effects of such changes to the holders of
options and awards, shall be appropriately substituted for new shares or other
consideration, or otherwise adjusted, as determined by the Board of Directors or
the Committee, as the case may be, in its discretion. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Option shall
comply with the rules of Section 424(a) (or any successor provision) of the
Code, and (ii) in no event shall any adjustment be made which would render any
Incentive Option granted hereunder other than an incentive stock option for
purposes of Section 422 (or any successor provision) of the Code without the
consent of the grantee.


III.  ADMINISTRATION
 
The Compensation Committee (the “Committee”) will have the authority to
administer the Plan, provided that the full Board of Directors of the Company
(the “Board of Directors”), at its sole discretion, may exercise any authority
granted to the Committee under this Plan.  The Committee shall consist of no
fewer than two members of the Board of Directors, each of whom shall be a
“non-employee director” within the meaning of Rule 16b-3 or any successor rule
or regulation (“Rule 16b-3”) promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  The Committee shall administer the Plan
so as to comply at all times with Rule 16b-3.  A majority of the members of the
Committee shall constitute a quorum, and the act of a majority of the members of
the Committee shall be the act of the Committee.  Any member of the Committee
may be removed at any time, either with or without cause, by resolution adopted
by a majority of the Board of Directors, and any vacancy on the Committee may at
any time be filled by resolution adopted by a majority of the Board of
Directors.  The Board of Directors or the Committee may delegate to an officer
of the Company the authority to make grants hereunder to persons who are not
subject to Section 16 of the Exchange Act, provided such authority is limited as
to time, aggregate and individual award amounts and/or such other provisions as
the Board of Directors or Committee deems necessary or desirable.
 
Subject to the express provisions of the Plan, the Board of Directors or the
Committee, as the case may be, shall have authority, in its discretion, to (i)
select as recipients of options or awards (a) employees of the Company and its
subsidiaries and (b) members of the Board of Directors who are not employees of
the Company (“Non-employee Directors”); (ii) determine the number and type of
options or awards to be granted; (iii) determine the terms and conditions, not
inconsistent with the terms hereof, of any options or awards granted; (iv)
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable; (v) interpret
the terms and provisions of the Plan and any option or award granted and any
agreements relating thereto; (vi) otherwise supervise the administration of the
Plan; and (vii) establish sub-plans with such terms as the Board of Directors or
the Committee, as the case may be, deems necessary or desirable to comply with,
or to qualify for preferred tax treatment under the laws, rules and regulations
of any jurisdiction outside of the United States.
 
The determination of the Board of Directors or the Committee, as the case may
be, on matters referred to in this Article III shall be conclusive.
 
The Board of Directors or the Committee, as the case may be, may employ such
legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant or
agent.  Expenses incurred by the Board of Directors or the Committee in the
engagement of such counsel, consultant or agent shall be paid by the
Company.  No member or former member of the Committee or of the Board of
Directors shall be liable for any action or determination made in good faith
with respect to the Plan or any option or award granted hereunder.
 
The Company shall indemnify each member of the Board of Directors or the
Committee, as the case may be, for all costs and expenses and, to the extent
permitted by applicable law, any liability incurred in connection

Page | 2

--------------------------------------------------------------------------------




with defending against, responding to, negotiation for the settlement of, or
otherwise dealing with any claim, cause of action or dispute of any kind arising
in connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.


IV.  ELIGIBILITY
 
Options and Performance Share awards may be granted only to:  (i) certain
salaried officers and other salaried key employees of the Company and its
subsidiaries, and (ii) Non-employee Directors; provided, that no person shall be
eligible for any award if the granting of such award to such person would
prevent the satisfaction by the Plan of the general exemptive conditions of Rule
16b-3.  In no event may any eligible person be granted or awarded options and
Performance Shares covering, in the aggregate, more than 1,200,000 Shares, or
1,500,000 Shares in the case of a newly hired person (subject to adjustment as
described in Article II above), in any fiscal year of the Company.


V.      STOCK OPTIONS
 
1.    General.  Options may be granted alone or in addition to other awards
granted under the Plan.  Any options granted under the Plan shall be in such
form as the Board of Directors or the Committee, as the case may be, may from
time to time approve and the provisions of the option grants need not be the
same with respect to each optionee.  Options granted under the Plan may be
either Incentive Options or NQSOs.  The Board of Directors or the Committee, as
the case may be, may grant to any optionee Incentive Options, NQSOs or a
combination of the foregoing; provided that options granted to Non-employee
Directors may only be NQSOs.
 
Options granted under the Plan shall be subject to the terms and conditions of
the Plan and shall contain such additional terms and conditions not inconsistent
with the terms of the Plan, as the Board of Directors or the Committee, as the
case may be, deems appropriate.  Each option grant shall be evidenced by an
agreement executed on behalf of the Company by an officer designated by the
Board of Directors or the Committee, as the case may be, and accepted by the
optionee, which agreement may be in an electronic medium.  Such agreement shall
describe the options and state that such options are subject to all the terms
and provisions of the Plan and shall contain such other terms and provisions,
consistent with the Plan, as the Board of Directors or the Committee, as the
case may be, may approve.


2.    Exercise Price and Payment.  The price per Share under any option granted
hereunder shall be such amount as the Board of Directors or the Committee, as
the case may be, shall determine, provided, however, that such price shall not
be less than 100% of the fair market value of the Shares subject to such option,
as determined below, at the date the option is granted (110% in the case of an
Incentive Option granted to any person who, at the time the option is granted,
owns stock of the Company or any subsidiary or parent of the Company possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of any subsidiary or parent of the Company (a “10% Shareholder”)).
 
If the Shares are listed on the NASDAQ Global Select Market on the date any
option is granted, the fair market value per Share shall be deemed to be the
closing price of the Shares on such exchange on the date upon which the option
is granted, or, if not listed on such exchange, on any other national securities
exchange on which the Shares are listed.  If the Shares are not traded on any
given date, or the national securities exchange on which the Shares are traded
is not open for business on such date, the fair market value per Share shall be
the closing price of the Shares determined as of the closest preceding date on
which such exchange shall have been open for business and the Shares were
traded.  If the Shares are listed on more than one national securities exchange
in the United States on the date any such option is granted, the Board of
Directors or the Committee, as the case may be, shall determine which national
securities exchange shall be used for the purpose of determining the fair market
value per Share.  If the Shares are not listed on a national securities
exchange, the fair market value per Share shall be as determined in good faith
by the Board of Directors or the Committee, as the case may be.  The Board of
Directors is authorized to adopt another fair market value per Share pricing
method, provided such method is stated in the applicable award

Page | 3

--------------------------------------------------------------------------------




agreement, and is in compliance with the fair market value pricing rules set
forth in Section 409A of the Code and the regulations promulgated thereunder.


For purposes of this Plan, the determination by the Board of Directors or the
Committee, as the case may be, of the fair market value of a Share shall be
conclusive.


3.    Term of Options and Limitations on the Right of Exercise.  The term of
each option will be for such period as the Board of Directors or the Committee,
as the case may be, shall determine, provided that, except as otherwise provided
herein, in no event may any option granted hereunder be exercisable more than 10
years from the date of grant of such option (five years in the case of an
Incentive Option granted to a 10% Shareholder).  Each option shall become
exercisable in such installments and at such times as may be designated by the
Board of Directors or the Committee, as the case may be, and set forth in the
agreement related to the grant of options.  To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the option
expires.  Stock options may provide for acceleration of exercisability in the
event of the death, disability or retirement of the optionee.
 
The Board of Directors or the Committee, as the case may be, shall have the
right to limit, restrict or prohibit, in whole or in part, from time to time,
conditionally or unconditionally, rights to exercise any option granted
hereunder.
 
To the extent that an option is not exercised within the period of
exercisability specified therein, it shall expire as to the then unexercised
part.


4.    Exercise of Options.  Options granted under the Plan shall be exercised by
the optionee as to all or part of the Shares covered thereby by the giving of
written notice of the exercise thereof to the Company's stock plan
administration group, Wells Fargo Bank, NA, or such other nominee as may be
selected by the Company, specifying the number of Shares to be purchased,
accompanied by payment therefore made to the Company for the full purchase price
of such Shares or in such other manner as the Company may direct or as provided
in the applicable option agreement.
 
Upon the exercise of an option granted hereunder, the Company shall cause the
purchased Shares to be issued only when it shall have received the full purchase
price for the Shares in cash; provided, however, that in lieu of cash, the
holder of an option may, to the extent permitted by applicable law, exercise an
option in whole or in part, by any method permitted by the Committee.
 
Notwithstanding the foregoing, the Company, in its sole discretion, may
establish cashless exercise procedures whereby an option holder, subject to the
requirements of Rule 16b-3, Regulation T, federal income tax laws, and other
federal, state and local tax and securities laws, can exercise an option or a
portion thereof without making a direct payment of the option price to the
Company, including a program whereby option shares would be sold on behalf of
and at the request of an option holder by a designated broker and the exercise
price would be satisfied out of the sale proceeds and delivered to the
Company.  If the Company so elects to establish a cashless exercise program, the
Company shall determine, in its sole discretion, and from time to time, such
administrative procedures and policies as it deems appropriate and such
procedures and policies shall be binding on any option holder wishing to utilize
the cashless exercise program.


If an option granted hereunder shall be exercised by the legal representative of
a deceased option holder or former option holder or by a person who acquired an
option granted hereunder by bequest or inheritance or by reason of the death of
any option holder or former option holder, written notice of such exercise shall
be accompanied by a certified copy of letters testamentary or equivalent proof
of the right of such legal representative or other person to exercise such
option.
 
5.    Nontransferability of Options.  An Incentive Option granted hereunder
shall not be transferable, whether by operation of law or otherwise, other than
by will or the laws of descent and distribution, and any

Page | 4

--------------------------------------------------------------------------------




Incentive Option granted hereunder shall be exercisable, during the lifetime of
the holder, only by such holder.  Except as determined by the Board of Directors
or the Committee, as the case may be, or otherwise provided in the applicable
option agreement, a NQSO granted hereunder shall not be transferable, whether by
operation of law or otherwise, other than by will or the laws of descent and
distribution, pursuant to a qualified domestic relations order (as defined under
the Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder), or for the benefit of any immediate family member of the option
holder; provided that only gratuitous transfers of options shall be
permitted.  The option of any person to acquire Shares and all his rights
thereunder shall terminate immediately if the holder: (a) attempts to or does
sell, assign, transfer, pledge, hypothecate or otherwise dispose of the option
or any rights thereunder to any other person except as permitted above; or (b)
becomes insolvent or bankrupt or becomes involved in any matter so that the
option or any rights thereunder becomes subject to being taken from him to
satisfy his debts or liabilities.


6.    Termination of Employment or Service.  Except as set forth in Article VII,
unless otherwise specified by the Board of Directors or the Committee, as the
case may be, upon termination of employment of any option holder who was an
employee of the Company or its subsidiaries, any option previously granted to
such option holder, shall, to the extent not theretofore exercised, be cancelled
and become null and void, and all of the option holder's rights thereunder shall
terminate provided that:


(a)    if the employee option holder shall die while in the employ of the
Company or any subsidiary of the Company, and at a time when such employee was
entitled to exercise an option as herein provided, his estate or the legatees or
distributees of his estate or of the option, as the case may be, of such option
holder, may, within three years following the date of death, but not beyond that
time and in no event later than the expiration date of the option, exercise such
option, to the extent not theretofore exercised, in respect of any or all of
such number of Shares which the option holder was entitled to purchase;


(b)    if an employee option holder terminates his or her employment by reason
of taking retirement with the Company or a subsidiary on or after the attainment
of “normal retirement age” under the Company's Employees Retirement Plan, or
disability (as described in Section 22(e)(3) of the Code and in the Company's
Employees Retirement Plan), and at a time when such employee was entitled to
exercise an option as herein provided, the optionee shall have the right to
exercise such option up to the earlier of (i) three years following the date of
retirement or disability and (ii) the expiration of the option; and


(c)    if an employee option holder terminates his or her employment by reason
of taking retirement with the Company or a subsidiary prior to the attainment of
“normal retirement age” under the Company's Employees Retirement Plan, and at a
time when such employee was entitled to exercise an option as herein provided,
the optionee shall have the right to exercise such option up to the earlier of
(i) 90 days following the date of retirement and (ii) the expiration of the
option.


Any options granted to a Non-employee Director of the Company shall terminate on
the earliest to occur of the following: 


(i)    Subject to Article VII, three years after the date on which the optionee
ceases to be a member of the Board of Directors (during which period the option
shall be exercisable only to the extent exercisable on the date of such
cessation); and


(ii)    10 years after the date on which the option was granted.


Any options issued or outstanding on or after December 31, 2004 shall continue
to vest in accordance with their terms (for up to one full year, in the case of
Non-employee Directors) if the option holder terminates his or her employment
with the Company or any of its subsidiaries or, in the case of Non-employee
Directors, ceases to be a director on or after attaining “normal retirement age”
under the Company's Employee Retirement Plan (for this

Page | 5

--------------------------------------------------------------------------------




purpose, service on the Board of Directors shall be deemed service under the
Company's Employee Retirement Plan).
 
In no event shall any person be entitled to exercise any option after the
expiration of the period of exercisability of such option as specified in the
applicable award agreement.
 
For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and a corporation if, at the time of the
determination, the individual was an “employee” of such corporation for purposes
of Section 422(a) of the Code.
 
A termination of employment shall not be deemed to occur by reason of (i) the
transfer of an employee from employment by the Company to employment by a
subsidiary of the Company or (ii) the transfer of an employee from employment by
a subsidiary of the Company to employment by the Company or by another
subsidiary of the Company.


7.    Maximum Allotment of Incentive Options.  If the aggregate fair market
value of Shares with respect to which Incentive Options are exercisable for the
first time by an employee during any calendar year (under all stock option plans
of the Company and any parent or any subsidiary of the Company) exceeds
$100,000, any options which otherwise qualify as Incentive Options, to the
extent of the excess, will be treated as NQSOs.


VI.  PERFORMANCE SHARE AWARDS
 
1.    General.  Performance Share awards may be granted alone or in addition to
any other awards granted under the Plan.  The provisions of Performance Share
awards need not be the same with respect to each recipient.  Performance Share
awards granted under the Plan shall be in such form as the Board of Directors or
the Committee, as the case may be, may from time to time approve.  Each grant of
a Performance Share award shall be evidenced by an agreement executed on behalf
of the Company by an officer designated by the Board of Directors or the
Committee, as the case may be, and accepted by the recipient, which agreement
may be in an electronic medium.  Such agreement shall describe the Performance
Share award and state that such award is subject to all the terms and provisions
of the Plan and shall contain such other terms and provisions, consistent with
the Plan, as the Board of Directors or the Committee, as the case may be, may
approve.  Each Performance Share awarded under the Plan shall entitle the
grantee to receive one Share upon vesting of such Performance Share.


2.    Restrictions.  Each Performance Share award shall vest upon (A) the
passage of time, if any, and/or (B) the attainment by the Company of specified
performance objectives.  Company performance objectives may be expressed in
terms of (i) earnings per share, (ii) pre-tax profits (either on the Company or
business unit level), (iii) net earnings or net worth, (iv) return on equity or
assets, (v) any combination of the foregoing, or (vi) any other standard or
standards deemed appropriate by the Board of Directors or the Committee, as the
case may be, at the time the award is granted.  Such time periods (the
“Performance Period”) and performance objectives shall be set by the Board of
Directors or the Committee, as the case may be, in its sole discretion.
 
Performance Share awards shall become vested in a recipient upon the lapse of
the Performance Period, if any, and/or the attainment of the associated
performance objectives set forth in the agreement between the recipient and the
Company.  Performance Share awards shall vest in such installments and at such
times as may be designated by the Board of Directors or the Committee, as the
case may be, and set forth in the agreement related to the granting of the
Performance Share awards.  The agreement evidencing the Performance Share awards
may provide for acceleration of vesting in the event of the death, disability or
retirement of the recipient.


3.    Stock Certificate.  No stock certificates shall be issued to the recipient
with respect to Performance Share awards until such time as the Performance
Share awards vest.


4.    Treatment of Dividends.  If any ordinary cash dividends are declared or
paid on Shares, the record date of which is prior to the forfeiture or the
vesting of Performance Share awards, the holder of the Performance Share

Page | 6

--------------------------------------------------------------------------------




awards shall be entitled to receive an amount equal to the amount of the per
Share dividend declared for each Performance Share.  Such dividends shall be
paid to such recipients at the same time and in the same manner as dividends are
paid to stockholders of the Company; provided that if a Performance Share award
is subject to performance objectives, any dividends shall be paid only when and
to the extent the Performance Shares are earned and paid.
 
5.    Nontransferability.  Subject to the provisions of this Plan and the
applicable agreement, during the period when the Performance Shares have not
vested, the recipient shall not be permitted to sell, transfer, pledge, assign
or otherwise encumber Performance Shares awarded under the Plan.
 
6.    Shareholder Rights.  The recipient shall have no rights with respect to
the Performance Shares or any Shares related thereto until they have vested,
including no right to vote the Performance Shares or such Shares, other than the
right to receive dividends as set forth in the Plan.


7.    Termination of Employment.  Subject to the provisions of Paragraph 2
above, all unvested Performance Shares shall be forfeited upon termination of
employment.
 
VII. CHANGE OF CONTROL
 
Notwithstanding anything to the contrary contained herein, if, prior to the end
of the applicable Plan Period, Participant is Terminated Other than for Cause
within two years following a Change of Control (as defined below) of the
Company, (i) all options shall immediately vest and become exercisable in full
during the remaining term thereof, and shall remain so, whether or not the
option holder to whom such options have been granted remains an employee of the
Company or its subsidiaries, and (ii) the restrictions applicable to any or all
Performance Share awards shall lapse and such awards shall be fully vested.
 
In the event of certain transactions such as those involving a change in the
composition of the Board of Directors, sale of the Company's shares of capital
stock or assets, reorganization, merger, liquidation, etc., the Board of
Directors, in its sole discretion, may, but is not required to, deem such event
to be a “Change of Control.”  Notwithstanding the foregoing, a Change of Control
shall be deemed to have occurred upon the occurrence of any of the following
events:


(a)    any person (which shall mean and include an individual, corporation,
partnership, group, association or other “person”, as such term is used in
Sections 13 and 14 of the Exchange Act) which theretofore beneficially owned
less than 20% of the Shares then outstanding, acquires Shares in a transaction
or series of transactions, not previously approved by the Board of Directors,
that results in such person directly or indirectly owning at least 20% of the
Shares then outstanding; or


(b)    the individuals who, as of the effective date of the Plan, are members of
the Board of Directors (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board of Directors; provided, however,
that if the election, or nomination for election by the Company's stockholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of this clause (b), be
considered a member of the Incumbent Board; provided further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Securities Exchange Act of 1934, or such successor rule or provision) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
"person" other than the Board of Directors (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.


Notwithstanding anything herein to the contrary, no Change of Control (only with
respect to the particular

Page | 7

--------------------------------------------------------------------------------




option holder or award grantee referred to therein in the case of (A)) shall be
deemed to have occurred by virtue of any event which results from the
acquisition, directly or indirectly, of 20% or more of the outstanding Shares by
(A) the option holder or Performance Share recipient or a person including the
option holder or Performance Share recipient, (B) the Company, (C) a subsidiary
of the Company, or (D) any savings, pension or other employee benefit plan of
the Company or of a subsidiary, or any entity holding securities of the Company
recognized, appointed, or established by the Company or by a subsidiary for or
pursuant to the terms of such plan.


“Termination Other than for Cause” shall mean termination of a recipient's
employment by the Company or a subsidiary other than for Cause and expressly
excludes voluntary termination by a recipient. “Cause” shall mean termination
due to the recipient's (i) commission of an act of theft, embezzlement, fraud,
or dishonesty, (ii) breach of fiduciary duty to the Company or a subsidiary, or
(iii) failure to perform the material duties of the recipient's employment,
other than due to death or disability, which failure continues after written
notice and a reasonable opportunity to cure. 


VIII.  PURCHASE FOR INVESTMENT
 
Except as hereafter provided, the Company may require the recipient of Shares
pursuant to an option or award granted hereunder, upon receipt thereof, to
execute and deliver to the Company a written statement, in form satisfactory to
the Company, in which such holder represents and warrants that such holder is
purchasing or acquiring the Shares acquired thereunder for such holder's own
account, for investment only and not with a view to the resale or distribution
thereof, and agrees that any subsequent offer for sale or sale or distribution
of any of such Shares shall be made only pursuant to either (a) a Registration
Statement on an appropriate form under the Securities Act of 1933, as amended
(the “Act”), which Registration Statement has become effective and is current
with regard to the Shares being offered or sold, or (b) a specific exemption
from the registration requirements of the Act, but in claiming such exemption
the holder shall, prior to any offer for sale or sale of such Shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.  The foregoing restriction shall not apply to (i)
issuances by the Company so long as the Shares being issued are registered under
the Act and a prospectus in respect thereof is current or (ii) reofferings of
Shares by affiliates of the Company (as defined in Rule 405 or any successor
rule or regulation promulgated under the Act) if the Shares being reoffered are
registered under the Act and a prospectus in respect thereof is current.


IX.  ISSUANCE OF CERTIFICATES; LEGENDS; PAYMENT OF EXPENSES
 
The Company may endorse such legend or legends upon the certificates for Shares
issued pursuant to a grant hereunder and may issue such “stop transfer”
instructions to its transfer agent in respect of such Shares as, in its
discretion, it determines to be necessary or appropriate to (i) prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Act, (ii) implement the provisions of the Plan and any agreement between the
Company and the optionee or grantee with respect to such Shares, or (iii) permit
the Company to determine the occurrence of a disqualifying disposition, as
described in Section 421(b) of the Code, of Shares transferred upon exercise of
an Incentive Option granted under the Plan.
 
The Company shall pay all issue or transfer taxes with respect to the issuance
or transfer of Shares upon exercise of an option or grant of Performance Share
awards, as well as all fees and expenses necessarily incurred by the Company in
connection with such issuance or transfer, except fees and expenses which may be
necessitated by the filing or amending of a Registration Statement under the
Act, which fees and expenses shall be borne by the recipient of the Shares
unless such Registration Statement has been filed by the Company for its own
corporate purposes (and the Company so states).
 
All Shares issued as provided herein shall be fully paid and non-assessable to
the extent permitted by law.



Page | 8

--------------------------------------------------------------------------------




X.  WITHHOLDING TAXES
 
An employee exercising an Option or acquiring Shares pursuant to the vesting of
Performance Shares may elect to have Shares withheld by the Company in order to
satisfy tax obligations.  The amount of such Shares shall not be less than nor
exceed such number as determined by the Committee as appropriate to avoid the
award being subject to variable accounting under Accounting Principle 25 or
treatment as a liability award under Financial Accounting Standard 123R.  Any
such election shall be made pursuant to a written notice signed by the
employee.  The Company may require an employee exercising an NQSO or disposing
of Shares acquired pursuant to the exercise of an Incentive Option in a
disqualifying disposition (within the meaning of Section 421(b) of the Code) or
acquiring Shares pursuant to Performance Share awards to reimburse the Company
for any taxes required by any government to be withheld or otherwise deducted
and paid by the Company in respect of the issuance or disposition of Shares.  In
lieu thereof, the Company shall have the right to withhold the amount of such
taxes from any other sums due or to become due from the Company to the employee
upon such terms and conditions as the Board of Directors or the Committee, as
the case may be, shall prescribe.  Notwithstanding the foregoing, the Committee
may, by the adoption of rules or otherwise, modify the provisions of this
Article X or impose such other restrictions or limitations as may be necessary
to ensure that the withholding transactions described above will be exempt
transactions under Section 16(b) of the Exchange Act.
 
With respect to withholding required hereunder, an optionee or holder of a
Performance Share award may elect, subject to the approval of the Board of
Directors or the Committee, as the case may be, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
fair market value (as determined under the provisions of Article V, Paragraph 2)
on the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.  All such elections shall be
irrevocable, made in writing, signed by the optionee or holder, and shall be
subject to any restrictions or limitations that the Board of Directors or the
Committee, as the case may be, in its sole discretion, deems appropriate.
 
If an optionee makes a disposition, within the meaning of Section 424(c) of the
Code and regulations promulgated thereunder, of any Share or Shares issued to
such optionee pursuant to the exercise of an Incentive Option within the
two-year period commencing on the day after the date of the grant or within the
one-year period commencing on the day after the date of transfer of such Share
or Shares to the optionee pursuant to such exercise, the optionee shall, within
10 days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.


XI.  DEFERRAL
 
The Board of Directors or the Committee, as the case may be, may permit an
optionee or holder of Performance Share awards to defer such individual's
receipt of Shares that would otherwise be due to such optionee or holder by
virtue of the exercise of an option or the lapse of restrictions with respect to
Performance Share awards.  If any such deferral election is required or
permitted, the Board of Directors or the Committee, as the case may be, shall,
in its sole discretion, establish rules and procedures for such deferrals.  The
Committee may provide for such provisions as it deems necessary with respect to
an award, including after it is granted, to prevent the award from being subject
to or violating the requirements of Section 409A of the Code.


XII.  LISTING OF SHARES AND RELATED MATTERS
 
If at any time the Board of Directors or the Committee, as the case may be,
shall determine in its discretion that the listing, registration or
qualification of the Shares covered by the Plan upon any national securities
exchange or under any state or federal law or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of Shares under the Plan, no Shares shall
be issued unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Board of Directors or the Committee, as
the case may be.  Notwithstanding the foregoing, none of the Company, the
Committee or the Board

Page | 9

--------------------------------------------------------------------------------




of Directors shall be obligated to list, register, qualify or otherwise seek an
exemption from the foregoing with respect to the Shares.


XIII.  AMENDMENT OF THE PLAN
 
The Board of Directors or the Committee, as the case may be, may, from time to
time, amend the Plan, provided that no amendment shall be made, without the
approval of the stockholders of the Company, that will (i) increase the total
number of Shares which may be issued under the Plan (other than an increase
resulting from an adjustment provided for in Article II), (ii) modify the
provisions of the Plan relating to eligibility, (iii) materially increase the
benefits accruing to participants under the Plan, (iv) extend the maximum period
of the Plan or (v) must otherwise be approved by the stockholders of the Company
in order to comply with applicable law or the rules of the NASDAQ Global Select
Market or, if the Shares are not traded on the NASDAQ Global Select Market, the
principal national securities exchange upon which the Shares are traded or
quoted.  The Board of Directors or the Committee, as the case may be, shall be
authorized to amend the Plan and the awards granted hereunder to permit the
Incentive Options granted hereunder to qualify as incentive stock options within
the meaning of Section 422 of the Code (or such successor provision) and to
comply with Rule 16b-3 of the Exchange Act.  The rights and obligations under
any option or award granted before amendment of the Plan or any unexercised
portion of such option shall not be adversely affected by amendment of the Plan
or the option without the consent of the holder of the option or the award.


XIV.  TERMINATION OR SUSPENSION OF THE PLAN
 
The Board of Directors or the Committee, as the case may be, may at any time
suspend or terminate the Plan.  The Plan, unless sooner terminated by action of
the Board of Directors or the Committee, as the case may be, shall terminate as
provided in Article XVII.  An option or award may not be granted while the Plan
is suspended or after it is terminated.  Rights and obligations under any option
or award granted while the Plan is in effect shall not be altered or impaired by
suspension or termination of the Plan, except upon the consent of the person to
whom the option or award was granted.  The power of the Board of Directors or
the Committee, as the case may be, to construe and administer any options and
awards granted prior to the termination or suspension of the Plan under Article
III nevertheless shall continue after such termination or during such
suspension.


XV.  GOVERNING LAW
 
The Plan, such options and awards as may be granted thereunder and all related
matters shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware.
 
XVI.  PARTIAL INVALIDITY
 
The invalidity or illegality of any provision herein shall not be deemed to
affect the validity of any other provision.


XVII.  COMPLIANCE WITH SECTION 409A OF THE CODE
 
To the extent applicable, it is intended that this Plan and any options or
awards granted hereunder comply with the provisions of Section 409A of the Code,
so that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to participants in the Plan.  This Plan and any options or awards granted
hereunder shall be administered in a manner consistent with this intent.  Any
reference in this Plan to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
 
Neither a participant in the Plan nor any of a participant's creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and options or
awards granted hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance,

Page | 10

--------------------------------------------------------------------------------




attachment or garnishment.  Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a participant in the Plan or for a participant's benefit under this
Plan and options or awards hereunder may not be reduced by, or offset against,
any amount owing by a participant in the Plan to the Company or any of its
affiliates.
  
If, at the time of a participant's separation from service (within the meaning
of Section 409A of the Code), (i) the participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it, without
interest, on the earlier of the first business day of the seventh month after
such six-month period or death.


Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A of the Code, the Company reserves the right to make amendments to this Plan
and options or awards granted hereunder as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code.  In any case, a participant in the Plan shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a participant or for a participant's account in connection with this Plan and
options or awards hereunder (including any taxes and penalties under Section
409A of the Code), and neither the Company nor any of its affiliates shall have
any obligation to indemnify or otherwise hold a participant harmless from any or
all of such taxes or penalties.
 
Notwithstanding anything in this Plan or any award agreement to the contrary, to
the extent any provision of this Plan or an award agreement would cause a
payment of deferred compensation that is subject to Section 409A of the Code to
be made upon the occurrence of a Change of Control, then such payment shall not
be made unless such Change of Control satisfies the requirements for a change in
the ownership or effective control of the Company under Section 409A of the
Code.  Any payment that would have been made except for the application of the
preceding sentence shall be made in accordance with the payment schedule that
would have applied in the absence of a Change of Control.


XVIII. EFFECTIVE DATE, DURATION OF THE PLAN
 
The Plan shall become effective on the date it is approved by the Company's
stockholders, and shall remain in effect, subject to the provisions of Article
VII, until terminated by the Board of Directors.  In no event may any options or
Performance Shares be granted under the Plan on or after the tenth anniversary
of the date the Plan is approved by the Company's stockholders; provided,
however, that the term of previously granted Options and Performance Shares may
extend beyond that date.







Page | 11